Citation Nr: 1338983	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  13-12 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran is eligible for Veterans' Retraining Assistance Program (VRAP) benefits.  


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to July 1980.  

This case comes before the Board of Veterans' Appeal (Board) on appeal of a May 2012 decision by the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma, which denied the benefit on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development is necessary regarding the Veteran's claim for VRAP benefits.  

A notation in the Veteran's claims file shows that he served on active duty from March 1977 to July 1980 and was discharged "Under Other Than Honorable Conditions."  The VA Education Center found that the Veteran's period of service is not honorable for VA purposes and he is not entitled to the requested benefit.  

In a February 2013 administrative decision, VA determined that the Veteran's period of service in considered dishonorable for VA purposes.  The decision cited 38 C.F.R. § 3.12(c)(2) in support of its dishonorable service classification.  Later in the administrative decision, it noted that the Veteran received a Bad Conduct discharge as a result of a Special Court Martial.  The Veteran disagreed with his character of discharge being considered dishonorable for VA purposes.  

The record does not include the Veteran's service personnel records-including any of those associated with his Special Court Martial, or his DD Form 214.  As the case turns on the character of the Veteran's discharge, the Board finds that a remand is necessary to obtain these records for review prior to final adjudication of the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding service personnel records (if available), to include any information related to the Veteran's Special Court Martial.

2.  Thereafter, readjudicate the Veteran's claim.  If the any decision remains adverse to the Veteran, he should be furnished a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


